 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        No. CR-09-00829-001-TUC-RCC (JR)
10                 Plaintiff,                         ORDER
11   v.
12   Michel Martinez,
13                 Defendant.
14
15         On March 15, 2017, the Court denied Defendant’s Motion for Sentence Reduction
16   (Doc. 351) based on the retroactive reduction in base offense levels for drug convictions
17   under the United States Sentencing Guidelines. (Doc. 354.) Defendant appealed the denial,
18   and the Ninth Circuit vacated the Court’s Order and remanded the decision, instructing the
19   Court to elaborate on the reasons it denied a sentence reduction. (Doc. 368-1.) Plaintiff
20   filed a Motion to Re-Draft March 15, 2017, Order (Doc. 374) and Defendant filed two
21   requests for updates on the status of his case (Docs. 372, 375). The Court now grants the
22   motions and provides an explanation for the denial herein.
23         “[A] judgment of conviction that includes [a sentence of imprisonment] constitutes
24   a final judgment” and may not be modified by a district court except in limited
25   circumstances.” 18 U.S.C. § 3582(b). “Section 3582(c)(2) establishes an exception to the
26   general rule of finality ‘in the case of a defendant who has been sentenced to a term of
27   imprisonment based on a sentencing range that has subsequently been lowered by the
28   Sentencing Commission pursuant to 28 U.S.C. § 994(o)’ and made retroactive pursuant to
 1   § 994(u).” Dillon v. United States, 560 U.S. 817, 824 (2010). In this instance, the district
 2   courts may “reduce the term of imprisonment, after considering the factors set forth in
 3   section 3553(a) to the extent that they are applicable, if such a reduction is consistent with
 4   applicable policy statements issued by the Sentencing Commission.” Id. at 824-25 (citing
 5   18 U.S.C. § 3582(c)(2)). However, “even where a defendant is permitted to seek a
 6   reduction, the district judge may conclude that a reduction would be inappropriate . . . for
 7   the statute permits but does not require the court to reduce a sentence.” Freeman v. United
 8   States, 564 U.S. 522, 532 (2011). The 3553(a) factors that may be considered include “the
 9   nature and circumstances of the offense and the history and characteristics of the
10   defendant,” 18 U.S.C. § 3553(a)(1); the interest in “protect[ing] the public from further
11   crimes of the defendant,” § 3553(a)(2)(C); and the interest in deterring criminal conduct, §
12   3553(a)(2)(B).
13          After trial, Defendant was convicted of Conspiracy to Possess with Intent to
14   Distribute Cocaine (Doc. 179) for attempting to negotiate the purchase of ten kilograms of
15   cocaine from an undercover officer (Doc. 348-1 at 4, ¶¶ 4-6). The U.S. Probation Office
16   prepared a Presentence Report (“PSR”) that calculated Defendant’s base offense level as
17   30, a criminal history category of 1, with a two-level enhancement for his organizational
18   role. (Doc. 348-1 at 6, 13.) Defendant objected to the enhancement for his role in the
19   offense. (Doc. 348-1 at 16.) The Court determined that the base offense level in the PSR
20   was accurate, Defendant played at least a role as middle management, and Defendant was
21   subject to a guideline range of 151-188 months’ incarceration. (Doc. 213 at 13-14.) The
22   Court stated, “[Defendant] negotiated everything. . . . He was entrusted with the money.
23   He directed everything that was going on. . . . And the enhancement is appropriate not just
24   because one is the overall leader. One can be an organizer. I think [Defendant’s] conduct
25   fits that in this particular case.” (Doc. 213 at 13.) The Court sentenced Defendant to the
26   low end of the sentencing range – 151 months’ incarceration. (Doc. 179.)
27          There is no dispute that Defendant is eligible for a sentencing reduction under 28
28   U.S.C. § 994(o). The Court, however, denied a reduction in sentence because of


                                                 -2-
 1   Defendant’s history and characteristics, for the protection of the public, and in the interests
 2   of deterrence.
 3          The Court finds that Defendant’s sentence is of sufficient length to accomplish these
 4   goals, but not greater than necessary. The Presentence Report reveals Defendant freely
 5   admitted to previously transporting at least 70 kilograms of cocaine. (Doc. 348-1 at ¶9.)
 6   His concessions also demonstrate he was involved in organizing, concealing, and
 7   trafficking cocaine on other occasions. He manipulated his business’ trucks to transport
 8   cocaine in concealed compartments. (Doc. 348-1 at ¶9.) In addition, Defendant intended to
 9   convert the illegal substance into its dangerous derivative, crack cocaine. (Doc. 348-1 at 4,
10   ¶6.) Defendant’s conduct and his role in the offense do not persuade the Court to reduce
11   his sentence, regardless of the retroactive amendment to the sentencing guidelines.
12          Accordingly, IT IS ORDERED the Request for a Status Report from the United
13   States Court of Appeal for the Ninth Circuit’s Remand (Doc. 372), the Motion to Re-Draft
14   March 15, 2017, Order (Doc. 374), and the Motion for Decision (Doc. 375) are
15   GRANTED.
16          Dated this 6th day of May, 2019.
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -3-
